Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This invention involves recognizing different gestures on a stream of content items. A subset of content items of a stream of content is displayed. A first touch input with a first vertical component is received. Responsive to a determination a first input mode is active, a scroll function is performed. A second touch input with a second vertical component is received. In response to determining that the start of the second touch input is within a predefined distance of a starting point for a current view of the subset of content items, the input mode is changed from the first mode to a second mode. A signaling gesture is recognized from the second touch input, and is associated with a content item and indicating a modification to the content item. Finally, a portion of the content being displayed is updated to reflect the modification. 
The closest prior art is Underwood and Shin. However, they do not teach or suggest, “determining that a start of the second touch input is within a predefined distance from a defined starting point for a current view of the subset of content items: in response to determining that the start of the second touch input is within the predefined distance, changing from the first input mode to the second input mode; and in accordance with a determination that a second input mode is active, generating output data associating a signaling gesture with the a content item, the signaling gesture identified from the second touch input and indicating a modification to the content item.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174